Carley, Justice,
dissenting.
I believe that the Court of Appeals correctly decided the issue involved in this case for the reasons set forth in Judge Ruffin’s excellent opinion for that Court. Shaver v. City of Peachtree City, 253 Ga. App. 212 (558 SE2d 409) (2002). Therefore, I respectfully dissent to the majority’s opinion reversing the judgment of the Court of Appeals.
Saia & Richardson, Joseph J. Saia, Lloyd W. Walker, for appellee.
Thurbert E. Baker, Attorney General, J. Jayson Phillips, Assistant Attorney General, Joseph J. Drolet, Robert Stokely, Solicitors-General, Katherine Diamandis, Assistant Solicitor-General, Carothers & Mitchell, William M. Coolidge III, Henry E. Williams, Susan M. Pruett, Ted C. Baggett, Jackie G. Patterson, amici curiae.